Order unanimously affirmed, with costs. Memorandum: Special Term denied plaintiffs’ motion to modify defendants’ demand for a bill of particulars by striking therefrom certain items but as a matter of discretion granted the alternative relief requested, i.e., that plaintiffs be permitted to obtain inspection and discovery prior to service of their bill. In their complaint, plaintiffs, minority stockholders, seek, inter alia, dissolution of the corporate defendants. Inasmuch as the demand seeks substantial data and detail presently unknown to plaintiffs and peculiarly within the knowledge of defendants, the court properly permitted disclosure prior to service of the bill (see 3 Weinstein-Korn-Miller, NY Civ Prac, par 3041.07, p 30-713; *585Matter of Reynolds, 38 AD2d 788; King v McCormick, 19 AD2d 874). (Appeal from order of Erie Supreme Court—discovery.) Present—Cardamone, J:P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.